DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 5/2/22 is acknowledged.
Applicants failed to respond to the Species Election Requirement on pages 4-5 of the Restriction Requirement mailed 5/2/22.  Upon further consideration, that requirement is withdrawn.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Sequence Compliance
2.	It is noted that Figures 27, 28, 30, 31, 33, 34, 36, 37, 39, and 40 recite a nucleotide/amino acid sequence which is encompassed by the definitions for nucleotide sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2).  The M.P.E.P., Section 2422.02, 37 CFR 1.821(b) requires exclusive conformance, with regard to the manner in which the nucleotide/amino acid sequences are presented and described, with the sequence rules for all applications that include nucleotide sequences that fall within the definitions.  When a sequence is presented in a drawing, regardless of the format or the manner of the presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.  APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R. 1.821-25.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. 1.136.  In no case may an applicant extend the period for response beyond the six month statutory period. 
	Additionally, the instant specification also contains several nucleotide/amino acid sequences throughout the specification which are also encompassed by the definitions for nucleotide/amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) and which must conform with the sequence rules for all applications that include nucleotide/amino acid sequences.  The sequence identifiers obtained through conformance (paper submission and CRF/electronic) must be inserted into the body of the specification directly following the sequence.  Pages 30-33, 34-36, 38-40, 41-43, 44,45, 51, 52, 44, 55 and 56 were found to contain sequences.  Additionally, Applicants are responsible for meeting compliance with any sequence the Examiner may have inadvertently missed.  APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R. 1.821-25.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. 1.136.  In no case may an applicant extend the period for response beyond the six month statutory period. 

Claim Rejections – 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite due to the phrase “attenuated derivative of an invasive pathogenic microorganism”.  The metes and bounds of this description cannot be understood.  The term “derivative” does not provide the character or properties from the source that are to be retained in the final product, e.g., paper is derived from wood but is very different from wood.  Additionally, it is unclear what is meant by that the microorganism is ‘invasive’ particularly since a microorganism may be a bacterium, a yeast, fungi, a prion, etc.  The claim is also vague and indefinite because it recites that the microorganism synthesizes two or more Brucella proteins by a construct comprising the polynucleotide sequences of these proteins, yet the claim does not recite any identifying information about the proteins or their nucleic acid sequences.  The mere recitation of a name, i.e., Brucella protein, etc., to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein or the nucleic acid encoding it, which would allow for one to identify the protein without ambiguity.  The mere recitation of the broadly recited ‘any Brucella proteins’ does not adequately define the claimed proteins to be expressed in the construct.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claims 5 and 6 vague and indefinite because it recites that the microorganism is attenuated due to the presence of one or more mutations conferring regulated delayed attenuation within the animal host and are to enable delayed synthesis of the two or more proteins, but the claim provides no mention what these mutations are, what type of mutation, what location, what nucleotide sequence is mutated, etc.  The metes and bounds of the invention cannot be understood.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claims 7 and 8 are vague and indefinite because it is unclear what is meant by a plasmid that comprises a “balanced-lethal-plasmid-microorganism combination’.  Again, the structure of the plasmid is unclear.  It is not clear what is meant by ‘balanced-lethal’.  There is no structure provided.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claim 10 is vague and indefinite because no structure is provided for the polynucleotides and it is unclear how they are codon optimized with such little information.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claim 13 is vague and indefinite because it recites the microorganism comprises a sifA mutation “or other mutation”. The claim is unclear because it the structure of type of mutation for the ‘other mutation’ is not clearly set forth.  The function does not provide any knowledge to discern the type of mutation that will achieve said function.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-5, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (WO 2018/124393 A1); copy and translation provided by Applicants.
	Regarding claim 1, Lee teaches an attenuated derivative of an invasive pathogenic microorganism (para [0008] English translation “Provided are mixtures of attenuated Salmonella mutants"; note, citations are from English translation) that comprises an expression construct engineered to synthesize two or more Brucella proteins, the expression construct comprising two or more polynucleotide sequences each encoding at least one of the two or more Brucella proteins (para [0007] English translation "the present inventors have not only enhanced the immune response due to the vaccine but also prevented brucellosis and salmonellosis at the same time, four
antigens derived from Brucella abortus (BLS, Omp19, PrpA and SOD) were cloned into a recombinant vector for a live vaccine containing a Bla signal sequence, respectively, and transformed into a Salmonella strain tacking the O-antigen of LPS"), wherein upon administration to an animal host, the microorganism expresses and delivers the two or more Brucella proteins to the animal host (para [0008] English translation "the present invention expresses Brucella borazine (Brucella lumazine synthase), Omp19 (outer membrane protein 19), Proline racemase subunit A (PrpA) and SOD (superoxide dismutase) antigens”; [0048] English translation "A mixture comprising one or more Salmonella mutants expressing the antigen as an active ingredient, the vaccine composition can be treated in humans or animals to simultaneously prevent or treat brucellosis and Salmonellaosis.").
	Regarding claims 2-4, Lee teaches the attenuated microorganism of Claim 1 wherein the microorganism is a gram-negative pathogenic bacterium, wherein the pathogenic bacterium is of the family Enterobacteriaceae, wherein the bacterium of the family Enterobacteriaceae is a Salmonella enterica bacterium (para [0036] English translation “in the Salmonella mutant strain of the present invention, the Salmonella bacteria are Salmonella typhimurium (Salmonella typhimurium), Salmonella typi (Salmonellatypi), Salmonella paratyphi (Salmonella paratyphi), Salmonella Sendai (Salmonella sendai), Salmonella gallinarium (Salmonella gallinarium) Salmonella
enteritidis, and the like, preferably Salmonella typhimurium, but are not limited thereto.").
	Regarding claim 5, Lee teaches the attenuated microorganism of Claim 1 wherein the attenuated microorganism is attenuated due to the presence of one or more mutations conferring regulated delayed attenuation within the animal host (para [0008]; [0028] English translation "PrpA protein of the present invention is known to induce the secretion of lysing elements associated with B-cell proliferation and interact with non-muscle myosin tlA (NMMIIA) of macrophages as a major viral factor of Brucella Avotus. In mice, delayed immune response during the acute infection phase is a major factor causing chronic"; [0031]-[0032] English translation “Salmonella mutant used in
the present invention may be an attenuated Salmonella mutant as deleted asd gene"; [(0034}-(0035] English translation "The attenuated Salmonella mutant strain encodes a Bla (B-lactamse) signal sequence, BLS (Brucella lumazine synthase), Omp19 (outer membrane protein 19), Prolineracemase subunit A (PrpA)").
	Regarding claim 9, Lee teaches the attenuated microorganism of Claim 1 wherein the two or more Brucella proteins are selected from the proteins Omp22, BLS, and Cu/Zn SOD (para [0007]-[0008] English translation "four antigens derived from Brucella abottus (BLS, Omp19, PrpA and SOD) were cloned into a recombinant vector for a live vaccine containing a Bla signal sequence, respectively, and
transformed into a Salmonella strain lacking the O-antigen of LPS...the present invention expresses Brucella borazine (Brucella tumazine synthase), Omp19 (outer membrane protein 19), Proline racemase subunit A (PrpA) and SOD (superoxide dismutase) antigens").
	With respect to claim 14, the term “vaccine” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “pharmaceutically acceptable carrier” reads on water and therefore would be inherent in the preparation of the recombinant microorganisms.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee et al (WO 2018/124393 A1) in view of Curtiss III et al (WO 2018/140717).
	Regarding claim 10, Lee does not specifically teach the two or more selected polynucleotides are codon optimized to enable high-level synthesis in the microorganism. Curtiss III et al teaches use of an expression construct for recombinant production of protective antigens in Salmonella for use in a vaccine (para [0007]-[0009) “strains of recombinant bacteria, including Salmonella, with enhanced immunogenic properties and desirable safety features. The recombinant bacteria can be safely used to effectively deliver antigenic compounds to a subject"), wherein the genes encoding the protective antigens are codon optimized for expression in the host bacterium (para [0016] "the bacterium comprises one or more Campylobacter pgl operon genes...the one or more Campylobacter pgl operon genes are codon-optimized for expression in the bacterium’).
	Since Lee teaches substitution to alter the sequence encoding the antigens (para [0030] English translation "The range of BLS, Omp19, PrpA and SOD antigens...and functional equivalents thereof ... at least 60% of the amino acid sequence represented by each of SEQ ID NOs: 1, 2, 3 and 4 as a result of the addition, substitution or deletion of amino acids...and which exhibits substantially
homogeneous physiological activity"), it would have been obvious to one of ordinary skill in the art to have codon optimized the antigen sequences in the constructs taught by Curtiss III, during the ordinary course of experimentation, in order to enable high-level synthesis in the Salmonella.
	Regarding claim 11, Lee teaches the attenuated microorganism of Claim 9, yet does not specifically teach the expression construct further comprises an encoded secretory signal sequence associated with each of the two or more polynucleotide sequences such that a secretory signal molecule encoded by the secretory signal sequence is fused with the two or more Brucella proteins to facilitate secretion
of the two or more Brucella protein from the microorganism via a Type 2 secretion system.  Curtiss III teaches use of an expression construct for recombinant production and secretion of protective antigens for use in vaccines (para [0007]-[0009} “strains of recombinant bacteria, including Salmonella, with enhanced immunogenic properties and desirable safety features. The recombinant bacteria can be safely used to effectively deliver antigenic compounds to a subject"), wherein the construct comprises an
encoded secretory signal sequence associated with the antigen polynucleotide sequences such that a secretory signal molecule encoded by the secretory signal sequence is fused with the encoded antigenic peptides to facilitate secretion of the antigens from the microorganism via a Type 2 secretion system (para [00355] "It was also demonstrated that better immune responses to synthesized protective antigens could be achieved by having them secreted using T2SSs such as fusion to the N- and C-terminal [beta]-lactamase sequences (158, 159), which has now been further optimized (154). Enhanced immunogenicity is partially due to enhanced formation of
immunogenic outer membrane vesicles containing protective antigens").
	Since Lee teaches use of a foreign antigen secretion system for use in the expression construct (para [0014] English translation "Figure 1 is a schematic diagram showing an overview of the development of the vaccine Brucella using the attenuated Salmonella strain and foreign antigen secretion system of the present invention"; [0035] English translation "the recombinant vector may be pJHL65 (Asd + vector, pBR ori, 6xHis) or pJHL80 (Asd + vector, p15A ori, 6xHis) having a secretion system based on the Bla signal sequence"), wherein the Salmonella mutant expresses and secretes the two or more Brucella protein (para [0059] English translation “a Salmonella mutant that expresses and secretes Brucella lumazine synthase (BLS), outer membrane protein 19 (Omp19), Proline racemase subunit A (PrpA), and superoxide dismutase (SOD) antigens"), and Curtiss III teaches "better immune responses to synthesized protective antigens could be achieved by having them secreted using T2SSs" (para [0355], English translation), it would have been obvious to one of ordinary skill in the art to have operably fused T2SS secretory signal sequences in the constructs taught by Lee, during the ordinary course of experimentation, in order to enhance protein secretion to maximize induction of protective immunity.
9.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2018/124393 A1) in view of Finlay et al (US 2014/0065188 A1).
	Regarding claim 12, Lee teaches the attenuated microorganism of Claim 9, yet does not specifically teach the expression construct further comprises a secretory signal sequence associated with each of the two or more polynucleotide sequences such that a secretory signal molecule encoded by the secretory signal sequence is fused with the two or more Brucella proteins to facilitate secretion of the two or more Brucella protein from the microorganism via a Type 3 secretion system.
	Finlay teaches recombinant production and secretion of antigenic proteins for use in vaccines using a type III antigen secretion system (para [007 1]-{0072] "cell culture supernatants derived from EHEC cultures which contain EHEC secreted antigens, produce an immune response in animals to which they are administered and thereby provide protection against EHEC infection, such as protection against colonization ... Immunization with CCS stimulates the immune system of the immunized animal to produce antibodies against one or more secreted EHEC antigens”; [0077] "Generally, CCS is produced by culturing EHEC bacteria in a suitable medium, under conditions that favor type III antigen secretion”)
	Since Lee teaches use of a foreign antigen secretion system for use in the expression construct (para [0014] “Figure 1 is a schematic diagram showing an overview of the development of the vaccine Brucella using the attenuated Salmonella strain and foreign antigen secretion system of the present invention"; [0035] "the recombinant vector may be pJHL65 (Asd + vector, pBR ori, 6xHis) or
pJHL80 (Asd + vector, p15A ori, 6xHis) having a secretion system based on the Bla signal sequence”), wherein the Salmonella mutant expresses and secretes the two or more Brucella protein (para [0059] “a Salmonella mutant that expresses and secretes Brucella lumazine synthase (BLS), outer membrane protein 19 (Omp19), Proline racemase subunit A (PrpA), and superoxide dismutase (SOD) antigens"), it
would have been obvious to one of ordinary skill in the art to have operably fused secretory signal sequences from secretion systems known to work in bacteria to the Brucella proteins in the constructs taught by Lee, during the ordinary course of experimentation, in order to optimize protein secretion to maximize induction of protective immunity.
Claim Rejections - 35 USC § 112-Written Description
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are broadly drawn to recombinant microorganisms with broadly recited deletions or mutations that are only described by function.  The claims are drawn to a wealth of possible microorganisms, e.g., fungi, bacteria, etc., with a huge variation of potential nucleic acid sequence and mutations. There is not adequate written support for the broadly claimed invention in the instant specification.  
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed nucleotides/mutations by structure such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid [recombinant organism] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of recombinant microorganisms with the actual gene mutations, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus at the time of filing. 
The scope of the claim includes numerous structural variants with different host cells and different genes and different mutations.  The genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of recombinant microorganism with different nucleic acids sequences, different structures and different features. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the actual structure/deletion, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the attenuated organism in the compositions as instantly claimed. 
Claim Rejections - 35 USC § 112-Enablement
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are broadly drawn to recombinant microorganisms with broadly recited deletions or mutations that are only described by function.  The claims are drawn to a wealth of possible microorganisms, e.g., fungi, bacteria, etc., with a huge variation of potential nucleic acid sequence and mutations that are claimed by function only. There is not adequate enablement for the broadly claimed invention in the instant specification.  Additionally, it is unclear what is meant by that the microorganism is ‘invasive’ particularly since a microorganism may be a bacterium, a yeast, fungi, a prion, etc., and the structure of the recombinant/attenuated microorganism is not set forth.  
Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the actual structure/deletion, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the attenuated organism in the compositions as instantly claimed. 
Prior art, not presently relied upon:
DOCUMENT NUMBER:         170:3519
TITLE:                   Immunization of guinea pigs with Salmonella  
                         delivered anti-Brucella   formulation reduces organs
                         bacterial   load and mitigates histopathological
                         consequences of Brucella   abortus 544 challenge
AUTHOR(S):               Lalsiamthara, Jonathan; Lee, John Hwa
CORPORATE SOURCE:        College of Veterinary Medicine, Chonbuk National
                         University, Iksan City, 54596, S. Korea
SOURCE:                  Veterinary Immunology and Immunopathology (2018  ),
                         195, 40-45
                         CODEN: VIIMDS; ISSN: 0165-2427
DIGITAL OBJECT ID:       10.1016/j.vetimm.2017.11.006
PUBLISHER:               Elsevier B.V.
DOCUMENT TYPE:           Journal; (online computer file)
LANGUAGE:                English
OTHER SOURCE(S):         CASFORMULTNS 2017:1948048
AB   With an objective to generate safe and effective anti-Brucella   vaccine,
     an attenuated   live Salmonella   Typhimurium vector   delivering
     heterologous Brucella   immunogenic proteins   SOD, Omp19, BLS  , and PrpA
     formulated with purified Brucella   abortus lipopolysaccharide was
     evaluated on a guinea pig model.  This model represents high
     susceptibility to Brucella   infections and showed similarities in
     reproducing human pathologies.  On safety perspectives, the vaccine
     formulation induced no observable alterations on general health and
     histol. of the vaccinated guinea pigs.  Upon virulent strain 544
     challenge, a protective index of 1.52 was obsd. based on differential
     splenic counts.  Post-challenge histopathol. revealed that Brucella  
     induced microgranulomas and fatty degenerations were prominent in the
     organs of non-immunized animals as compared to immunized animals.  With
     these findings, it is suggestive that this live Brucella  -free vaccine
     formulation is safe and protective on a sensitive guinea pig model and may
     be suitable for further human-related vaccine trials.
ACCESSION NUMBER:        2009:931738  HCAPLUS Full-text
DOCUMENT NUMBER:         153:428650
TITLE:                   Protection of mice from Brucella infection by
                         immunization with attenuated Salmonella enterica
                         serovar typhimurium expressing A L7/L12 and BLS
                         fusion antigen of Brucella
AUTHOR(S):               Zhao, Zhongpeng; Li, Min; Luo, Deyan; Xing, Li; Wu,
                         Shuo; Duan, Yueqiang; Yang, Penghui; Wang, Xiliang
CORPORATE SOURCE:        State Key Laboratory of Pathogen and Biosecurity,
                         Institute of Microbiology & Epidemiology, Beijing,
                         100071, Peop. Rep. China
SOURCE:                  Vaccine (2009), 27(38), 5214-5219
                         CODEN: VACCDE; ISSN: 0264-410X
DIGITAL OBJECT ID:       10.1016/j.vaccine.2009.06.075
PUBLISHER:               Elsevier Ltd.
DOCUMENT TYPE:           Journal
LANGUAGE:                English
AB   This study describes the potential use of attenuated Salmonella
     enterica serovar Typhimurium Strains (S. typhimurium) to express and
     deliver a L7/L12 and BLS fusion antigen of Brucella as a
     vaccination strategy to prevent Brucella infection in mice.  S.
     typhimurium X4072 that contained a pTrc99A-BLS-L7/L12 plasmid,
     designated X4072bl, can deliver a L7/L12 and BLS fusion antigen
     expressed by the bacterium itself, while S. typhimurium X4550 that
     contained an asd-pVAX1-BLS-L7/L12 (asd-pBL) plasmid, designated
     X4550bl, can deliver the antigen to be expressed in target eukaryotic
     cells.  When orally administered to BALB/c mice, both attenuated carrier
     strains were able to elicit mucosal and systemic immunity, which induced
     protection against B. abortus 544 infection in mice.  The immunogenicity
     and protective efficacy of X4072bl and X4550bl were compared with a
     recombinant BLS-L7/L12 fusion protein vaccine (rBL) and a
     pVAX1-BLS-L7/L12 DNA vaccine (pBL) in this study.  When rBL and pBL
     were i.m. injected into mice, both vaccines could also elicit comparable
     humoral and cellular immune responses, but not mucosal immunity, which
     therefore induced lower protection.  Taken together, Salmonella-based
     subunit vaccines are a promising vaccine strategy in the prevention of
     Brucella infection.
TITLE:                   Molecular marker and virulence-deficient attenuated
                         brucella vaccine and its preparation
INVENTOR(S):             Yan, Guangmou; Wang, Xinglong
PATENT ASSIGNEE(S):      Institute of Veterinary, Academy of Military Medical
                         Sciences, Chinese People's Liberation Army, Peop. Rep.
                         China
SOURCE:                  Faming Zhuanli Shenqing, 32pp.
                         CODEN: CNXXEV
DOCUMENT TYPE:           Patent
LANGUAGE:                Chinese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     CN 101185756         A    20080528    CN 2007-10056007        20070829 
PRIORITY APPLN. INFO.:                     CN 2007-10056007        20070829 
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     CN 101185756         A    Dead            20201120
AB   The invention relates to Bp26 gene-deficient attenuated Brucella
     vaccine ΔS19-1 and Bp26 and Bmp18 genes-deficient attenuated
     Brucella vaccine ΔS19-2, which can distinguish natural infection
     and wild bacterial infection.  The above Brucella vaccine is prepd. by
     (1) designing PCR primers according to Brucella genome sequence,
     amplifying leading sequences for Bp26 gene homologous recombination,
     changing Bp26 gene in T vector by deleting 500 bp sequence in the
     middle of Bp26 gene with restriction endonucleases, then linking with
     Luc NF+ gene at this site; (2) introducing the modified gene into suicidal
     plasmid pBLs carrying pUC ori promoter, then inserting sacB gene ino the
     suicidal plasmid; (3) transforming the recombinant plasmid vector
     into Brucella, screening with selection marker to obtain recombinants
     with single exchange, screening with sacB gene to obtain double-exchange
     recombinants, obtaining Bp26 gene-deficient strain ΔS19-1; (4)
     redesigning PCR primers, amplifying leading sequences for homologous
     recombination of virulence gene Bmp18, deleting virulence gene in the same
     way as the above to obtain mol. marker and virulence-deficient attenuated
     Brucella vaccine ΔS19-2.  The prepd. attenuated Brucella
     vaccine can distinguish artificial inoculation and wild bacteria
     infection, which is important for monitoring, diagnosis and purifn. of
     Brucella.

DOCUMENT NUMBER:         146:709
TITLE:                   Attenuation of microbial virulence by conjugative
                         transfer of plasmid encoding dominant negative
                         mutants of secretion system proteins
INVENTOR(S):             Suzuki, Hideki; Bates, Donna M.
PATENT ASSIGNEE(S):      Conjugon, Inc., USA
SOURCE:                  PCT Int. Appl., 59 pp.
                         CODEN: PIXXD2
DOCUMENT TYPE:           Patent
LANGUAGE:                English
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     WO 2006128044        A2   20061130    WO 2006-US20582         20060526 
     WO 2006128044        A3   20071122
     US 20060270044       A1   20061130    US 2005-137948          20050526 
PRIORITY APPLN. INFO.:                     US 2005-137948       A  20050526 
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     WO 2006128044        A2   Dead            20201201
     WO 2006128044        A3   Dead            20201202
     US 20060270044       A1   Dead            20201120
ASSIGNMENT HISTORY FOR US PATENT AVAILABLE IN LSUS DISPLAY FORMAT
AB   The present invention relates to the field of bacteriol.  In particular,
     the invention relates to novel compns. and methods for altering (e.g.,
     inhibiting) the growth and virulence of populations of pathogenic
     microorganisms.  This occurs by conjugative transfer of a plasmid
     encoding a protein inhibiting the function of at least one of the type
     II, type III, or type IV secretion systems.  The protein is preferably
     an ATPase subunit encoded by xcpR or pscN.  The mutations resulting in a
     dominant neg. form of these proteins comprises K176G for PscN and G268A
     for XcpR.  Thus, plasmid pCON22-62, a modified RK2 plasmid encoding
     the above two mutant ATPase subunits, was shown to attenuate the virulence
     of Pseudomonas aeruginosa in a mouse pneumonia model.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	7/7/22